Catón, O. J. This was a proceeding to enforce a mechanics’ lien upon certain premises in Chicago, for the erection of a building upon the premises and a vault under the sidewalk, appurtenant to the building; both the building and appurtenance being provided for in one and the same contract, no distinct price being stipulated for either; and the important question is, whether the suit can be maintained where the appurtenance is not upon the premises sought to be subjected to the lien. This depends entirely upon the construction to be given to the statute authorizing this proceeding. That statute provides as follows : “ Any person, who shall, by contract with the owner of any piece of land or town lot, furnish labor or materials for erecting or repairing any building or the appurtenances of any building-on such land or lot, shall have a lien upon the whole tract of land or town lot, in the manner herein provided, for the amount due to him for such labor or material.” We have sought in vain so to construe this statute as to give the lien, where the appurtenance was in the street, and not upon the lot. We are constantly met with the unmistakeable language of the act, “ any building or the appurtenances of any building on such land or lot.” This certainly means that both the building and appurtenance shall be upon the lot. We cannot fairly construe it so as to give a lien upon a lot for improvements made off of it, although appurtenant to a building upon the lot. The plain expressions of the act, are all the arguments which can be offered on the subject. The law simply says so, and by it we are bound. The decree must be reversed, and the suit remanded. Decree reversed.